DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on June 17, 2021, after Final Rejection in the Final Office Action of February 18, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission with the RCE, also on June 17, 2021, and a Supplemental Amendment on January 3, 2022, both of which have been entered.
Examiner Interviews Summary
Examiner held an Examiner Interview with Applicants’ Representative, Qionghua Weng (L1180) on September 14, 2021 (see Examiner Interview Summary Record of September 20, 2021) and on December 30, 2021 (see Examiner Interview Summary Record of January 6, 2022). No agreements were reached with respect to the claims or any other issue during those two interviews.
Non-Final Office Action
This Office Action responds to Applicants’ “SUPPLEMENTAL AMENDMENT” filed on January 3, 2022 (“Amendment”) as the RCE’s submission. The Amendment also replaces the previously submitted “AMENDMENT” filed on June 17, 2021, which was intended to be the RCE’s submission at the time of the filing of the RCE. 
                                                             Status of Claims
In the Amendment (of January 3, 2022, the Supplemental Amendment), claims 1, 10 & 19 have been currently amended, claims 8 & 17 have been presently cancelled, claims 4, 9, 13, 18, 20 & 25 were previously cancelled, and claims 2-3, 5, 11-12, 14, 21-24 & 26 were previously presented. In the previous Amendment of June 17, 2021, at that time, claims 1, 8, 10, 17, 19 & 24 were currently amended, new claim 26 was added, claims 9, 18 & 25 were presently cancelled, claims 4, 13 & 20 were previously cancelled, and claims 2-3, 5, 11-12, 14, 17 & 21-23 were previously presented. As a result, the 35 U.S.C. 112(b) rejections of claims 1-3, 5-8, 10-12, 14-17, 19 & 21-25 made in the NFOA have been withdrawn as overcome. Yet, new 35 U.S.C. 112(b) rejections arise, as can be seen below. 
Accordingly, claims 1-3, 5-7, 10-12, 14-16, 19, 21-24 & 26 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 10-12, 14-16, 19, 21-24 & 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for supporting cash currency exchange, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not 
Analysis: In the instant case, claim 1 (a “method for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency-exchange service”) is directed to a process. The limitations of “providing, by the first client…an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining, by the first client, a current geographical location of the user terminal [entity]; sending, by the first client, an exchange-service request of cash currency to [a] server [entity] according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the server [entity] to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving, by the first client, information about the at least one second client pushed by the server [entity], a terminal [entity] executing the at least one second client being located within the preset range from the user terminal [entity]; displaying, by the first client, the obtained information about the at least one second client; determining, by the first client, a second client as a target client from the at least one second client; receiving, by the first client, a navigation page pushed and generated by the server [entity] according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page comprising: setting an operation attribute of a transfer control as inoperable when the navigation page is initially displayed by the first client; displaying the transfer control on the navigation page as a greyed out control according to the operation attribute being inoperable; and displaying, on the navigation page, a real-time location indicator of the first client and a real-time location indicator of the target client; determining that the first client and the target client are located at a same place upon detecting that the real-time location indicator of the first client and the real-time location indicator of the target client overlap according to communications between…the first client and the target client…; triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client, comprising: when the real-time location indicator of the first client and the real-time location indicator of the target client overlap, setting the operation attribute of the transfer control as operable; in response to determining that the first client and the target client are located at the same place and in response to detecting an operation on the operable transfer control, generating, by one client of the first client and the target client, a graphic code related to information about the one client; scanning, by the other client of the first client and the target client, the graphic code to parse out the information about the one client; in response to the information about the one client being parsed out, displaying, by the other client of the first client and the target client, a value transfer page to obtain the specified amount to be transferred; and sending, by the other client of the first client and the target client, the information about the one client and the specified amount to an amount transfer platform to process the transfer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor of a user terminal, interacting with a system, a server, a terminal, and short distance wireless transmission modules being WiFi modules or Bluetooth modules, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the processor of the user terminal, interacting with the system, the server, the terminal, and the short distance wireless transmission modules to perform all the steps. A plain reading of FIGS. 1-3 as well as their associated descriptions in paragraphs [0027]-[0076] of Applicants’ Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0038] (“The processor 280 runs the software program and module stored in the memory 220, to implement various functional applications and data processing.”); [0044]-[0047] (discussing the generic processor 280 of a mobile terminal); [0054] (“The programs are configured to be executed by one or more processors”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The processor of the e.g., as one of generic processors, terminals, systems, servers and modules performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the processor of the user terminal, the system, the server, the terminal and the short distance wireless transmission modules of independent claim 1, independent claims 10 & 19 contain the additional generic computing components of: an apparatus (claim 10), a memory (claim 10), a processor (coupled to the memory and configured to perform steps of a method) (claim 10), a non-transitory computer-readable storage medium (claim 19), and at least one processor (claim 19).
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claim 1) or at least one processor (claim 19) of the user terminal (claims 1 & 19), the system (claims 1, 10 & 19), the server (claims 1, 10 & 19), the terminal (claims 1, 10 & 19), the short distance wireless transmission modules (claims 1, 10 & 19), the apparatus (claim 10), the memory (claim 10), the processor (claim 10), and the non-transitory computer-readable storage medium (claim 19) recited in the claims or performing the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional independent claim 1 is not patent eligible, nor are independent claims 10 & 19 based on similar reasoning and rationale.
Dependent claims 2-3, 5-7, 11-12, 14-16 & 21-24 & 26, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2 & 11, the limitations of “The method according to claim 1, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-currency-exchange service; and obtaining the defining condition set in the exchange request webpage, generating the defining condition and the current geographical location information of the first client into the exchange-service request according to the exchange request operation that is triggered on the exchange request interface, and sending the exchange-service request to the server” (claim 2), “The apparatus according to claim 10, wherein providing an exchange request interface and sending an exchange-service request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface comprises: displaying an exchange request webpage provided with the exchange request interface, the exchange request webpage comprising a defining condition for defining a candidate second client that provides the cash-claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the step of providing an exchange request interface and sending an exchange-serve request of cash currency to the server according to an exchange request operation that is triggered on the exchange request interface (as comprising further steps, e.g., displaying and obtaining steps) in a method for supporting cash currency exchange.
In claims 3 & 12, the limitations of “The method according to claim 1, further comprising: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the information about the second client further includes the distance between the first client and the second client, receiving the information about the second client, and binding and displaying the information about the second client and the distance between the first client and the second client” (claim 3) and “The apparatus according to claim 10, wherein the processor is further configured to perform: receiving the information about the second client, calculating a distance between the first client and the second client according to the current geographical location information of the second client that is carried in the information about the second client, and binding and displaying the information about the second client and the distance; and when the claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the step of displaying the obtained information about the second client (as comprising further steps, e.g., receiving steps) in a method for supporting cash currency exchange.
In claims 5 & 14, the limitations of “The method according to claim 1, wherein, after the determining a second client as a target client from the displayed at least one second client, the method further comprises: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 5) and “The apparatus according to claim 10, wherein, after the determining a second client as a target client from the displayed at least one second client, the processor is further configured to perform: sending information about the target client to the server, the information about the target client being used to trigger the server to generate the navigation page according to a path between the first client and the target client after receiving the information about the target client and when the target client is a merchant client, and being pushed to at least one of the first client and the target client” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data 
In claims 6 & 15, the limitations of “The method according to claim 5, further comprising: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” (claim 6) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving location information of an intermediate merchant client pushed by the server, the location information of the intermediate merchant client being information about the intermediate merchant client determined by the server, after the server receives the information about the target client selected by the first client and when the target client is a user client, as one closest to the first client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of the cash currency; and generating a navigation page by using a path between the first client and the intermediate merchant client, the generated navigation page displaying the real-time location information of the first client, the real-time location information of the target client, and the location information of the intermediate merchant client” claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., receiving and generating steps) in a method for supporting cash currency exchange.
In claims 7 & 16, the limitations of “The method according to claim 5, further comprising: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 7) and “The apparatus according to claim 14, wherein the processor is further configured to perform: receiving and displaying a navigation page based on information about a location at which an intermediate merchant client is located that is pushed by the server, the navigation page being a navigation page generated, according to a path between the first client and the intermediate merchant client, by the server by determining the intermediate merchant client whose location is closest to a location at which the first client is located after receiving the information about the target client that is selected by the first client and when the target client is a user client, and a merchant corresponding to the intermediate merchant client being capable of verifying authenticity of cash currency” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe 
In claim 21, the limitations of “The method according to claim 9, wherein: when the target client is a merchant type client, the first resource collection item is a voucher usable at a merchant corresponding to the target client”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., displaying and sending steps) and also further describe the first resource collection item when the target client is a merchant type client in a method for supporting cash currency exchange.
In claims 22-23, the limitations of “The method according to claim 1, wherein the one or more second clients are applications connected to the server and are not an automatic teller machine (ATM) or a bank facility” (claim 22) and “The method according to claim 1, wherein the first client and the one or more second clients are the same applications” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the one or more second clients and the first client in a method for supporting cash currency exchange.
In claim 24, the limitations of “The method according to claim 1, further comprising: displaying an amount transfer success page after the eWallet of the first client successfully transfers the specified amount to the eWallet of the target client; sending an exchange success notification to the server after a confirmation control provided on the amount transfer success page is triggered, wherein the exchange success notification is used to trigger the server to obtain a type of the target client that completes transferring of the specified amount; and after the first 
As to claim 26, the limitations of “The method according to claim 6, wherein the intermediate merchant client is coupled to a common currency detector configured to verify authenticity of the cash currency being exchanged”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the intermediate merchant client in a method for supporting cash currency exchange.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-3, 5-7, 10-12, 14-16, 19, 21-24 & 26 are not eligible subject matter under 35 U.S.C. 101.
Allowable Subject Matter – 35 U.S.C. 103
The following is Examiner’s statement of reasons for indicating allowance over prior art:
In claims 1, 10 & 19, none of the prior art of record (Davis et al., U.S. Pat. Pub. 2016/0104133 A1 (“Davis”) in view of Shan et al., WO 2015/139520 A1 (PCT/CN2015/070322) (“Shan”) and further in view of Moreira Neto, U.S. Pat. Pub. 2015/0170186 A1 (“Moreira Neto”)) (“prior art”) suggest the claimed features of “displaying, by the first client, the obtained information about the at least one second client; determining, by the first client, a second client as a target client from the at least one second client; receiving, by the first client, a navigation page pushed and generated by the server according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page comprising: setting an operation attribute of a transfer control as inoperable when the navigation page is initially displayed by the first client; displaying the transfer control on the navigation page as a greyed out control according to the operation attribute being inoperable; and displaying, on the navigation page, a real-time location indicator of the first client and a real-time location indicator of the target client; determining that the first client and the target client are located at a same place upon detecting that the real-time location indicator of the first client and the real-time location indicator of the target client overlap according to communications between short distance wireless transmission modules of the first client and the target client, the short distance wireless transmission modules being WiFi modules or Bluetooth modules; triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client, comprising: when the real-time location indicator of the first client and the real-time location indicator of the target client overlap, setting the operation attribute of the transfer control as operable; in response to determining that the first client and the target client are located at the same place and in response to detecting an operation on the operable transfer control, generating, by one client of the first client and the target client, a graphic code related to information about the one client; 
For these reasons, independent claims 1, 10 & 19 are deemed allowable over the prior art. Dependent claims 2-3, 5-7, 11-12, 14-16 & 21-24 & 26 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on page 18 of the Remarks in the Amendment, under the heading of “Regarding Claim Amendment”, and pages 19-21 of the Remarks in the Amendment dated  June 17, 2021, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method for supporting cash currency exchange for a first client requesting cash-currency-exchange service in a system for supporting cash currency exchange, the system including a plurality of second clients providing the cash-currency-exchange service”) is directed to a process. The limitations of “providing, by the first client…an exchange request interface configured to initiate the cash currency exchange for exchanging currency from an eWallet to cash, and to provide a condition setting option for the cash currency exchange; determining, by the first client, a current geographical location of the user terminal [entity]; sending, by the first client, an exchange-service request of cash currency to [a] server [entity] according to an exchange request operation triggered on the exchange request interface, wherein the exchange-service request carries the current geographical location of the user terminal and is used to trigger the server [entity] to: obtain one or more second clients in a preset range from the first client according to at least the current geographical location information of the first client, the preset range being determined based on the condition setting option; push an exchange-service item corresponding to the exchange-service request to the one or more second clients; and receive a confirmation response of the exchange-service item from at least one second client of the one or more second clients; receiving, by the first client, information about the at least one second client pushed by the server [entity], a terminal [entity] executing the at least one second client being located within the preset range from the user terminal [entity]; displaying, by the first client, the obtained information about the at least one second client; determining, by the first client, a second client as a target client from the at least one second client; receiving, by the first client, a navigation page pushed and generated by the server [entity] according to geographical locations of the first client and the target client; displaying, by the first client, the navigation page comprising: setting an operation attribute of a transfer control as inoperable when the navigation page is initially displayed by the first client; displaying the transfer control on the navigation page as a greyed out control according to the operation attribute being inoperable; and displaying, on the navigation page, a real-time location indicator of the first client and a real-time location indicator of the target client; determining that the first client and the target client are located at a same place upon detecting that the real-time location indicator of the first client and the real-time location indicator of the target client overlap according to communications between…the first client and the target client…; triggering the eWallet of the first client to transfer a specified amount to an eWallet of the target client, comprising: when the real-time location indicator of the first client and the real-time location indicator of the target client overlap, setting the operation attribute of the transfer control as operable; in response to determining that the first client and the target client are located at the same place and in response to detecting an operation on the operable transfer control, generating, by one client of the first client and the target client, a graphic code related to information about the one client; scanning, by the other client of the first client and the target client, the graphic code to parse out the information about the one client; in response to the information about the one client being parsed out, displaying, by the other client of the first client and the target client, a value transfer page to obtain the specified amount to be transferred; and sending, by the other client of the first client and the target client, the information about the one client and the specified amount to an amount transfer platform to process the transfer” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method independent claim 1 recites an abstract idea, as do independent claims 10 & 19 based on similar reasoning and rationale, contrary to Applicants’ arguments (or non-conceded statements) on pages 18 of the Amendment and on pages 19-21 of the Amendment that the amended claims are not directed to any abstract ideas.
In sum, the claims as they are currently amended merely recite generic computing components (e.g., transfer controls or a displayed icon on a display, short distance wireless transmission modules such as WiFi or Bluetooth modules) and the mere recitation or inclusion of generic computing components is not an improvement to, or manipulation of or changing of any technology or technical field. Hence, the claim limitations should recite detailed, granular modifications/manipulations to technology (e.g., perhaps pixels on graphic user interface technology or detailed technical specifications or aspects of WiFi or Bluetooth) in order to integrate the judicial exception or abstract idea of methods of organizing human activity into a practical application and overcome the 35 U.S.C. 101 rejection. Hence, claims 1-3, 5-7, 10-12, 14-16, 19, 21-24 & 26 
As to the 35 U.S.C. 103 Rejections, claims 1-3, 5-7, 10-12, 14-16, 19, 21-24 & 26 have been allowed over 35 U.S.C. 103, as discussed and detailed above.
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




January 7, 2022
                                                                                                                                                                                                    
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2022